Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s definition for R5 and R6 as “may bond to form a …” does not provide the full extent of what R5 and R6 can be.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by the Deng article in RSC Advances.
Deng (scheme 4) produces a chromophore group containing polycarbonate from bisphenol A, bisphenol A chloroformate and JLTC. The JLTC has a tertiary amine group (ie applicant’s electron doner),  -CN groups (ie applicant’s electron acceptors) and a conjugated diene linking group in between. The Mw is 46,450-145,90 (table 1).
Bisphenol A qualifies as applicant’s (3) with R5 and R6 being methyl.

In regards to applicant’s dependent claims:
The Tg (table 1) is >1200C.
	The material is useful in photonic deices, telecommunications, optical modulation etc (Deng’s Introduction).  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over by the Deng article in RSC Advances in view of Ri 6187492.
	Deng applies as explained above.
	Deng’s polymerization process involves reacting a chloroformate of BPA, BPA and the chromophore diol in solvent instead of applicant’s reaction of BPA, chromophore diol and phosgene in the presence of acid binder and solvent.
	Both methods are well known for making polycarbonates and result in the same final structure.
	Similar to Deng (and applicant), Ri also produces polycarbonates having attached groups containing tertiary amines. Ri (col 7 line 48) suggests Mn’s of 10,000-200,000. Weight average molecular weights are always greater than the Mn. Ri teaches the general well known method of polymerizing polycarbonates by reacting diol and phosgene in a solvent (col 5 line 65 – col 7 line 2). 
	
In regards to applicant’s dependent claims:
Pyridine (Ri col 6 line 23) and terminators (Ri col 7 line 7) may be included. The reaction temperature of Ri’s examples is 200C (col 17 line 44).


Claims 1,4,6,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng article in RSC Advances in view of Taylor 6978069.
Deng (scheme 4) produces a chromophore group containing polycarbonate from bisphenol A and JLTC. The JLTC has a tertiary amine group (ie applicant’s electron doner),  -CN groups (ie applicant’s electron acceptors) and a conjugated diene linking group in between. The Mw is 46,450-145,90 (table 1).
Bisphenol A does not qualify as applicant’s preferred (3) because bisphenol A has methyl at applicant’s R5 and R6 positions instead of R5 and R6 forming a cyclic group.
Taylor teaches adding chromophores to copolycarbonates of bispenol A and bisphenol TMC (abstract; fig 6; table). Such a copolycarbonate has a higher Tg than a polycarbonate from bisphenol A alone (col 3 line 41-48).
It would have been obvious to include some bisphenol TMC comonomer units in Deng’s polycarbonate in order to raise the Tg.

In regards to applicant’s dependent claims:
	The material is useful photonic deices, telecommunications, optical modulation etc (Deng’s Introduction).  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deng article in RSC Advances in view of JP09025339.
Deng (scheme 4) produces a chromophore group containing polycarbonate from bisphenol A, bisphenol A chloroformate and JLTC. The JLTC has a tertiary amine group (ie applicant’s electron doner),  -CN groups (ie applicant’s electron acceptors) and a conjugated diene linking group in between. The Mw is 46,450-145,90 (table 1).
Deng does not include bisphenol TMC in the copolycarbonate or conduct polymerization with phosgene in the presence of acid binder and solvent.
	Polymerizing copolycarbonates using phosgene in the presence of acid binder and solvent is well known in the art. JP09025339 (paragraph 28) exemplifies polymerizing BPA with bisphenol TMC using phosgene in the presence of NaOH (ie acid binder) and methylene chloride (ie solvent). JP09025339 (examples 1,3,4,5,6 vs comparison #1) illustrates that the inclusion of minor amounts of bisphenol TMC  increases Tg relative to homopolycarbonates of BPA.
	It would have been obvious to include minor amounts of bisphenol TMC in Deng’s polycarbonate to increase heat resistance as well as conduct the  polymerization by the standard phosgene route. The same final structure results whether using phosgene or the chloroformate technique. 

	In regards to applicant’s dependent claims:
	The acid binder can be pyridine (paragraph 15 of JP09025339).
	Terminators can be used (paragraph 16,29 of JP09025339).
	The reaction is carried out at 150C (paragraph 29 of JP09025339).


Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
Applicant argues that Deng’s polycarbonate is based on BPA which does not meet formula (3) of the claims.
This is not convincing as the claims (other than claim 4) do not clearly require anything regarding R5 and R6.
Applicant argues that Taylor does not copolymerize the chromophore with the  phenolic monomers making up the polycarbonate.
This is not convincing. Of course Taylor does not suggest such copolymerizing. Taylor would have been applied as anticipatory if the reference suggested copolymerizing a diol containing chromophore with BPA and bisphenol TMC. Arguing that the secondary reference is not anticipatory is never convincing against a rejection based on combining two references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/22/22